Exhibit 99.3 FINANCIAL STATEMENTS AND INDEPENDENT AUDITOR'S REPORT HUMBOLDT VILLAGE, L.P. RHS Project No. 33-007-059693461 DECEMBER 31, 2012 HUMBOLDT VILLAGE, L.P. TABLE OF CONTENTS PAGE INDEPENDENT AUDITOR'S REPORT 3 FINANCIAL STATEMENTS: 4 BALANCE SHEET 5 STATEMENT OF OPERATIONS 6 STATEMENT OF CHANGES IN PARTNERS' CAPITAL 7 STATEMENT OF CASH FLOWS 8 NOTES TO FINANCIAL STATEMENTS 9 ACCOMPANYING INFORMATION: INDEPENDENT AUDITOR'S REPORT ON INFORMATION ACCOMPANYING THE BASIC FINANCIAL STATEMENTS SUPPLEMENTAL INFORMATION REQUIRED BY RHS INDEPENDENT AUDITORS' REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING AND ON COMPLIANCE AND OTHER MATTERS BASED ON AN AUDIT OF FINANCIAL STATEMENTS PERFORMED IN ACCORDANCE WITH GOVERNMENT AUDITING STANDARDS REPORTABLE CONDITIONS OF NON COMPLIANCE AND AUDITEE'S COMMENTS ON PRIOR AUDIT RESOLUTION MATTERS RELATED TO UNITED STATES DEPARTMENT OF AGRICULTURE RURAL DEVELOPMENT PROGRAMS 2 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners Humboldt Village, L.P. We have audited the accompanying financial statements of Humboldt Village, L.P., RHS Project No. 33- 007-059693461, as of December 31, 2012 and the related statements of operations, changes in partners' equity (deficit) and cash flows for the year ended December 31, 2012. Humboldt Village, L.P.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Humboldt Village, L.P. as of December 31, 2012 and the result of its operations and its cash flows for the year ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. In accordance with Government Auditing Standards, we have also issued a report dated March 1, 2013 on our consideration of Humboldt Village, L.P.'s internal control over financial reporting and our tests of its compliance with certain provisions of laws, regulations, contracts, and grant agreements and other matters. The purpose of that report is to describe the scope of our testing of internal control over financial reporting and compliance and the results of that testing, and not to provide an opinion on the internal control over financial reporting or on compliance. That report is an integral part of an audit performed in accordance with Government Auditing Standards and should be read in conjunction with this report in considering the results of our audit. Metairie, Louisiana March 1, 2013 Member of: ● PCAOB - Public Company Accounting Oversight Board AICPA: Center for Public Company Audit Firms (SEC) ● Governmental Audit Quality Center ● Private Companies Practice Section (PCPS) 3421 N. Causeway Blvd., Suite 701 ● Metairie, LA 70002 ● Telephone (504) 837-0770 ● Fax (504) 837-7102 201 St. Charles Ave., Suite 2500 ● New Orleans, LA 70170 ● Telephone (504) 599-5905 ● Fax (504) 837-7102 www.pmlcpa.com 3 HUMBOLDT VILLAGE, L.P. BALANCE SHEET DECEMBER 31, 2012 ASSETS Current Assets Cash and Equivalents $ Restricted Reserves and Escrows Tenant Security Deposits Tax and Insurance Escrow Replacement Reserve Total Restricted Reserves and Escrows Property and Equipment Land Buildings and Improvements Furniture and Equipment Total Property and Equipment Less: Accumulated Depreciation ) Property and Equipment, Net Other Assets Syndication Fees, Net TOTAL ASSETS $ 4 HUMBOLDT VILLAGE, L.P. BALANCE SHEET DECEMBER 31, 2012 Current Liabilities Accrued Interest $ Current Portion Mortgage Payable Total Current Liabilities Deposits & Prepayment Liabilities Tenants' Security Deposits Long Term Liabilities Mortgage Payable - RHS Mortgage Payable - Nevada Housing Division Less: Current Portion ) Total Long Term Liabilities Total Liabilities Partners' Equity Partners' Equity TOTAL LIABILITIES AND PARTNERS' CAPITAL $ See auditors' report and accompanying notes to the financial statements 5 HUMBOLDT VILLAGE, L.P. STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2012 Rental Income Apartments $ Less: Overage Tenant Assistance Payments Total Rental Income Other Income Application Fees Laundry & Vending Tenant Charges Total Other Income Total Income Operating Expenses Operating and Maintenance Utilities Administrative and General Taxes and Insurance Depreciation and Amortization Interest Expense Total Operating Expenses Income (Loss) from Rental Operations ) Other Income (Expenses) Interest Income Interest Subsidy Income Total Other Income (Expenses) Net Income (Loss) $ See auditors' report and accompanying notes to the financial statements 6 HUMBOLDT VILLAGE, L.P. STATEMENT OF CHANGES IN PARTNERS' CAPITAL FOR THE YEAR ENDED DECEMBER 31, 2012 Total Balance - January 1, 2012 $ Net Income (Loss) Distributions to Members ) Balance - December 31, 2012 $ See auditors' report and accompanying notes to the financial statements 7 HUMBOLDT VILLAGE, L.P. STATEMENT OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2012 Cash flows from operating activities: Net Income (Loss) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Increase (decrease) in accounts payable ) Increase (decrease) in accrued interest ) Increase (decrease) in security deposits payable Total adjustments Net cash provided (used) by operating activities Cash flows from investing activities: (Deposit) withdrawal security deposit account ) (Deposit) withdrawal tax and insurance escrow ) (Deposit) withdrawal replacement reserve ) Net cash provided (used) by investing activities ) Cash flows from financing activities: Principal payments on mortgage - RHS ) Principal payments on mortgage - Nevada Housing Division ) Partner Distributions ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash and equivalents Cash and equivalents, beginning of year Cash and equivalents, end of year $ Supplemental disclosures of cash flow information: Cash paid during the year for Interest Expense $ Disposal of Property and Equipment $ See auditors' report and accompanying notes to the financial statements 8 HUMBOLDT VILLAGE, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2012 NOTE A - NATURE OF OPERATIONS Humboldt Village, L.P. (the "Partnership") was organized in 2003 as a limited partnership to develop, construct, own, maintain, and operate a 66-unit rental housing project known as Humboldt Village Apartments (the "Project"). The Project is located in the city of Winnemucca, Nevada, and has been developed for persons of low and moderate income. The major activities of the Partnership are governed by the Partnership Agreement, USDA-Rural Development, and Internal Revenue Code Section 42. The Partnership is regulated by Rural Development as to rent charges and operating methods. In accordance with Rural Development requirements, the partners are restricted to a 8% per annum cash return on invested capital of $518,988. Unpaid distributions may accumulate for payment the following year. Profits and losses from operations are distributed to the partners according to the Partnership Agreement. NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The following significant accounting policies have been followed in the preparation of the financial statements: Basis of Accounting The Partnership prepares its financial statements on the accrual basis of accounting consistent with accounting principles generally accepted in the United States of America. Cash and Cash Equivalents The Statement of Cash Flows considers all highly liquid instruments purchased with a maturity of three months or less to be cash equivalents. These amounts are available for current operations and development and exclude amounts restricted for repayment of tenant security deposits and restricted reserves. Cash and Other Deposits The Partnership maintains its cash in financial institutions insured by the Federal Deposit Insurance Corporation (FDIC). Deposit accounts, at times, may exceed federally insured limits. Interest bearing deposits are insured by the FDIC up to $250,000 per bank, while non-interest bearing deposits are fully insured. The Partnership has not experienced any losses in such accounts and believes it is not exposed to any significant credit risk on cash and cash equivalents. HUMBOLDT VILLAGE, L.P. NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2012 NOTE B - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Tenant Accounts Receivable and Bad Debt Expense Accounts receivable consist of tenant rents receivable. The Partnership's tenants are primarily low- income rental tenants that may be affected by changing economic conditions. Management believes that its credit review procedures and tenant deposits have adequately provided for usual and customary credit-related losses. The Partnership's policy for charging off tenant receivables is to consider write-down of receivables extending beyond 120 days after significant collection efforts have been made or when the financial condition of tenants warrant charge-off. Tenant receivables are determined to be past due after 30 days regardless of whether partial payments have been received. Based on the Partnership's policy for charging off tenant receivables, the bad debts allowance is usually insignificant. Property and Equipment Property and equipment are recorded at cost. Depreciation is provided for in amounts sufficient to relate the cost of depreciable assets to operations over their estimated service lives using the straight-line method. Maintenance and repairs are charged to expense as incurred; major renewals and betterments are capitalized. When items of property or equipment are sold or retired, the related cost and accumulated depreciation are removed from the accounts, and any gain or loss is included in income. The rental property is depreciated over estimated service lives as follows: Buildings & Improvements 10-40 years Straight-Line Furnishings & Equipment 5-10 years
